

HAWAIIAN HOLDINGS, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
Revised to be effective on May 17, 2016
Hawaiian Holdings, Inc. (the “Company”) believes that granting equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, “Directors”) is a powerful tool to attract, retain and reward
Directors who are not employees of the Company (“Outside Directors”). This
Outside Director Compensation Policy (the “Policy”) formalizes the Company’s
policy regarding grants of equity and cash compensation to its Outside
Directors.
Unless otherwise defined in this Policy, capitalized terms used in this Policy
will have the meaning given such term in the Company’s 2015 Stock Incentive Plan
(the “Plan”). Each Outside Director will be solely responsible for any tax
obligations incurred by such Outside Director because of the equity and cash
payments such Outside Director receives under this Policy.
CASH COMPENSATION
Annual Cash Retainer
Each Outside Director will be paid an annual cash retainer of $60,000. The
Chairman of the Board will be paid an additional cash retainer of $25,000. In
addition, each Outside Director will be paid $1,500 for each Board meeting
attended over 8 meetings ($750 if such excess meeting is by telephone). Cash
compensation will be paid quarterly in arrears on a pro-rata basis.
Audit Committee
Annual compensation for Audit Committee members is:
Chairman of Committee:    $    24,000    Cash Annual Retainer
Committee Members    $    12,000    Cash Annual Retainer
There are no per meeting attendance fees for attending Audit Committee meetings.
Cash amounts will be paid quarterly in arrears on a pro-rata basis.
Compensation Committee
Annual compensation for the Compensation Committee is:
Chairman of Committee:    $    13,000    Cash Annual Retainer
Committee Members    $    8,000    Cash Annual Retainer
There are no per meeting attendance fees for attending Compensation Committee
meetings. Cash amounts will be paid quarterly in arrears on a pro-rata basis.
Governance and Nominating Committee
Compensation for the Governance and Nominating Committee is:
Chairman of Committee:    $    10,000    Cash Annual Retainer





--------------------------------------------------------------------------------




Committee Members:    $    7,000    Cash Annual Retainer
There are no per meeting attendance fees for attending Governance and Nominating
Committee meetings. Cash amounts will be paid quarterly in arrears on a pro-rata
basis.
All cash compensation for an Outside Director who was not a Director on the date
of the prior Annual Meeting will be prorated to reflect the portion of the year
during which such Outside Director served.
EQUITY COMPENSATION
Outside Directors will be eligible to receive all types of Awards (except
ISOs) under the Plan, including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors under this Policy will be
automatic and nondiscretionary, except as otherwise provided, and will be made
under the following provisions:
(a)Annual Awards. On the date of each annual meeting of stockholders (“Annual
Meeting”) each Outside Director automatically will be granted Restricted Stock
Units in a number equal to $80,000 divided by the Average Price (as defined
below) with the number of Shares determined rounded to the nearest whole Share
(an “Annual Award”); provided, however, that an Annual Award may not exceed any
limitations set forth in the Plan.
(b)New Director Award. On the effective date of his or her appointment to the
Board, each Outside Director who was not a Director on the date of the prior
Annual Meeting automatically will be granted Restricted Stock Units in a number
equal to the Annual Award granted at the prior Annual Meeting multiplied by a
fraction with a numerator equal to 365 minus the number of days completed since
the prior Annual Meeting and a denominator equal to 365, with the number of
Shares determined rounded to the nearest whole Share (a “New Director Award”). A
New Director Award may not exceed any limitations set forth in the Plan. For
purposes of clarity, if an Outside Director is appointed to the Board at the
Annual Meeting, such Outside Director will receive an Annual Award, and will not
also receive a New Director Award.
(c)Average Price. For this Policy, “Average Price” means the trailing volume
weighted average price of the Company’s Stock over the 30 consecutive trading
days ending on the trading day prior to the date of grant, with the number of
Shares determined rounded down to the nearest whole Share.
(d)Terms
(i)
Vesting Schedule. Subject to Section (ii), the following terms will apply:

1.
Annual Award. Each Annual Award will vest 100% on the day prior to the following
year’s Annual Meeting, provided that the Outside Director continues to serve as
a Service Provider through the vesting date.

2.
New Director Award. Each New Director Award will vest 100% on the day prior to
the Annual Meeting to occur after its grant, provided that the Outside Director
continues to serve as a Service Provider through the vesting date.

(ii)
In the event of a Change in Control, each Outside Director will fully vest in
Awards of Restricted Stock Units and any stock options previously granted for
service as an Outside Director (“Options”) and will have the right to exercise
any Options as to all of the Shares underlying Options, including those Shares
which would not otherwise be vested or exercisable.



-2-

--------------------------------------------------------------------------------




TRAVEL
Each Outside Director’s reasonable, customary and documented expenses will be
reimbursed by the Company under the Board of Directors Business Travel and
Expense Policy.
Each Director, and (a) his or her spouse, travel companion, or domestic partner,
(b) his or her children through age 26, and (c) his or her parents ((a) through
(c) collectively, “Travel Eligible Family Members”) are entitled to unlimited,
free travel privileges on the Company’s non-chartered flights. Directors are
also reimbursed for the taxes imposed on the first $30,000 of incremental cost
on non-standby travel on the Company’s flights.
Following retirement from the Board after age 40 with at least 10 years of
service as a Director, or after age 55 with at least five years of service as a
Director, former Directors and their Travel Eligible Family Members will be
eligible for unlimited, free travel on Company flights. The former Director will
be responsible for all taxes on this benefit.
REVISIONS
The Compensation Committee in its discretion may revise this Policy.


-3-